Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jim Holm on 2/23/2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 38 and 39 are cancelled by this amendment.

Claim 1. An airflow control system for a vehicle comprising: 
an airflow housing defining an airflow passageway extending between a bypass opening and an intake outlet, wherein the airflow housing further defines a duct opening positioned between the bypass opening and the intake outlet, wherein the intake outlet is in fluid communication with an engine intake of the vehicle such that air passes from the bypass opening and/or the duct opening to the engine intake, wherein the airflow housing comprises one or more supports; 
a movable duct movably connected to the airflow housing to selectively allow or prevent air passage through the duct opening and into the engine intake, wherein the movable duct is movably coupled to the one or more supports to move linearly along the one or more supports, wherein the one or more supports extend along an axis such that the movable duct is adapted to move linearly along the one or more supports along the axis; and a bypass door movably connected to the airflow housing to selectively allow or prevent air passage through the bypass opening and into the engine intake, 
wherein at least one of the bypass opening and the duct opening is at least partially open at any given time.

Claim 15. An aircraft comprising: 
an engine housing defining an engine intake to receive air flow, wherein the engine housing is configurable between a bypass configuration and a filtered configuration; and 
an airflow control system comprising: 
an airflow housing defining an airflow passageway extending between a bypass opening and an intake outlet, wherein the airflow housing further defines a duct opening positioned between the bypass opening and the intake outlet, wherein the intake outlet is in fluid communication with the engine intake of the engine housing such that air passes from the bypass opening and/or the duct opening to the engine intake, wherein the airflow housing comprises one or more supports, 
a movable duct movably connected to the airflow housing to selectively allow or prevent air passage through the duct opening and into the engine intake, wherein the movable duct is movably coupled to the one or more supports to move linearly along the one or more supports, wherein the one or more supports extend along an axis such that the movable duct is adapted to move linearly along the one or more supports along the axis, and 
a bypass door movably connected to the airflow housing to selectively allow or prevent air passage through the bypass opening and into the engine intake, 
wherein at least one of the bypass opening and the duct opening is at least partially open at any given time, wherein the movable duct prevents air from passing through the duct opening and the bypass door allows air to pass through the bypass opening when in the bypass configuration, and wherein the movable duct allows air to pass through the duct opening and the bypass door prevents air passing through the bypass opening when in the filtered configuration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741